               Case 1:18-cv-02318-LGS-BCM Document 288 Filed 03/04/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------   X
                                                                   :
 JOINT STOCK COMPANY,                                              :
                                              Plaintiff,           :
                                                                   :           18 Civ. 2318 (LGS)
                            -against-                              :
                                                                   :                 ORDER
 RUSSIAN TV COMPANY INC., et al.,                                  :
                                              Defendants.          :
 ------------------------------------------------------------      X

        WHEREAS, on March 3, 2021, Plaintiff filed a letter renewing its prior “request to file its licensing and

assignment agreement with non-party Kartina . . . under seal at the level of ‘Selected Parties’.” Dkt. No. 283. It

is hereby

        ORDERED that Plaintiff is GRANTED permission to file its licensing and assignment agreement under

seal. Although “[t]he common law right of public access to judicial documents is firmly rooted in our nation’s

history,” this right is not absolute, and courts “must balance competing considerations against” the presumption

of access. Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal quotation marks

omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision as to access is

one best left to the sound discretion of the trial court, a discretion to be exercised in light of the relevant facts and

circumstances of the particular case.”). Filing the above-referenced documents in redacted form is necessary to

prevent the unauthorized dissemination of confidential information related to Plaintiff.

        The parties are advised that the Court retains unfettered discretion whether or not to afford confidential

treatment to any Confidential Document or information contained in any Confidential Document submitted to the

Court in connection with any motion, application, or proceeding that may result in an order and/or decision by

the Court.

Dated: March 4, 2021
       New York, New York
